Citation Nr: 1647229	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-29 792	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to continued Department of Veterans Affairs (VA) benefits payments, to include the question of whether the character of the Appellant's discharge is a bar to receipt of VA benefits.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Appellant served on active duty in the Army from July 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which terminated nonservice-connected pension benefits because the Appellant's character of discharge was considered dishonorable and thus a bar to receipt of VA benefits.  Jurisdiction of the appeal has been transferred to the RO in St. Louis, Missouri.

In a January 2014 decision, the Board determined that the Appellant's character of discharge was a bar to VA benefits.  The Appellant filed a timely appeal to the Court of Appeals for Veterans Claims.  In a July 2015 order, the Court vacated the January 2014 decision and remanded the matter to the Board for further proceedings consistent with the July 2015 Joint Motion for Remand (JMR).  

In April 2016, the Appellant's then-power of attorney filed a motion to withdraw as the Appellant's representative.  In May 2016 the Board sent the Appellant a letter informing him of the change and asking him to inform VA if he wished to appoint a new representative.  The Appellant was advised that if no response appointing a new representative was received within 30 days, VA would assume the Appellant was choosing to represent himself and would continue with adjudication of his appeal.  No response was received within 30 days of the letter, and no new power of attorney forms have been submitted.  As such, the Board assumes the Appellant has elected to represent himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

In the July 2015 JMR, the parties agreed that VA failed to satisfy its duty to assist when it did not afford the Appellant a Board hearing.  Specifically, the parties noted that in a January 2013 letter sent to the AOJ, the Appellant requested a hearing before the Board but that the letter was not forwarded to the Board.  The parties agreed that on remand the Appellant should be scheduled for a hearing.

The Board sent the Appellant a hearing clarification letter in March 2016, requesting he inform VA whether he still requested a hearing.  Although the Board received no response to its letter, there is no indication from the record that the Appellant has expressly withdrawn his request for a hearing.  In addition, the letter was not sent to the Veteran's current address as reported by the Veteran in his February 2016 request for a hearing. Thus, in accordance with the July 2015 JMR and to afford the Appellant due process, the Board finds it appropriate to remand the Appellant's claim to afford him a hearing.

Accordingly, the case is REMANDED for the following action:

Clarify the Appellant's current address then take appropriate steps to schedule the Appellant for a hearing with a VLJ in accordance with his request.  The Appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




